
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 62
        [IA 0143-1143; FRL-7117-8]
        Approval and Promulgation of State Plans for Designated Facilities and Pollutants; Control of Landfill Gas Emissions From Existing Municipal Solid Waste Landfills; State of Iowa
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA proposes to approve a revision to the state of Iowa's section 111(d) plan for controlling emissions from existing municipal solid waste landfills.
          In the final rules section of the Federal Register, EPA is approving the state's submittal as a direct final rule without prior proposal because the Agency views this as noncontroversial and anticipates no relevant adverse comments to this action. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated in relation to this action. If EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed action. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on part of this rule and if that part can be severed from the remainder of the rule, EPA may adopt as final those parts of the rule that are not the subject of an adverse comment.
        
        
          DATES:
          Comments on this proposed action must be received in writing by January 11, 2002.
        
        
          ADDRESSES:
          Comments may be mailed to Wayne Kaiser, Environmental Protection Agency, Air Planning and Development Branch, 901 North 5th Street, Kansas City, Kansas 66101.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Wayne Kaiser at (913) 551-7603.
        
      
      
        SUPPLEMENTARY INFORMATION:

        See the information provided in the direct final rule which is located in the rules section of the Federal Register.
        
          Dated: December 2, 2001.
          William Rice,
          Acting Regional Administrator, Region 7.
        
      
      [FR Doc. 01-30737 Filed 12-11-01; 8:45 am]
      BILLING CODE 6560-50-P
    
  